Citation Nr: 1618951	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana: a May 2011 rating decision granting service connection for PTSD, effective July 13, 2010, and rated as 50 percent disabling, and a November 2012 rating decision denying service connection for bilateral hearing loss.  

The Veteran and his spouse testified at a Board videoconference hearing in November 2015 before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic record.  

A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In statements submitted by the Veteran in May and November 2015, as well as testimony provided during the November 2015 Board videoconference hearing, the Veteran maintained that he retired earlier than intended because of his service-connected PTSD.  Specifically, the Veteran claimed that he could not be around co-workers, he had a history of angry outbursts, and he wanted to hurt someone.  In addition to the Veteran's statements and testimony, in November 2015, the Veteran filed a VA Form 21-8940, in which he claimed entitlement to a TDIU due to his service-connected PTSD.  In light of the above, the Board has characterized the issues on appeal to include a claim for entitlement to a TDIU.  

The issues of entitlement to an initial rating in excess of 50 percent for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

On April 26, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  As set forth in an April 2016 statement from the Veteran, as well as a motion to withdraw submitted by the Veteran's representative, the Veteran requested, in writing, his wish to withdraw his appeal concerning the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.  


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the Veteran's claim for entitlement to an initial increased rating for PTSD, the evidence of record indicates that there are outstanding private treatment records that are relevant to his claim.  Specifically, in an October 2011 letter, licensed mental health counselor A.H. wrote that the Veteran had engaged in ongoing mental health counseling since July 2011.  Additionally, according to a July 2012 VA Form 21-0920, Report of General Information, the Veteran stated that in addition to attending counseling classes for PTSD at a VA Medical Center, he was being treated by Dr. D. and Dr. C.H, neither of whom appear to be treating physicians at a VA Medical Center based on a review of the Veteran's VA treatment records.  Finally, in a May 2014 statement, the Veteran noted that he sought help for his PTSD from a "private sector doctor."  Therefore, on remand, the VA should make reasonable efforts to obtain any outstanding private treatment records concerning the Veteran's PTSD.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

As stated in the Introduction section, the Board has characterized the issues on appeal to include a claim for entitlement to a TDIU.  Although the Veteran filed a VA Form 21-8940 in November 2015, in which he claimed entitlement to a TDIU, it does not appear that the Veteran has been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of medical treatment from VA or private health care providers that pertain to his PTSD, to specifically include private treatment records from licensed mental health counselor A.H., Dr. D., and Dr. C.H.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A is fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3.	After completing the above development, adjudicate the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


